Citation Nr: 0001744	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
August 3, 1971 and from August 7, 1971 to June 1977.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
July 1996 RO decision which denied the veteran's claim for 
service connection for PTSD.  The veteran was scheduled for 
an RO hearing before a Member of the Board in September 1997, 
but he failed to appear.  In March 1998, the Board remanded 
the case to the RO for additional evidentiary development.   


REMAND

Since the Board's last remand, medical records have been 
obtained which include a diagnosis of PTSD.  On the most 
recent VA examination in December 1998, PTSD was diagnosed 
and the examiner stated that the veteran's reported stressors 
from Vietnam, to include being alone under mortar attack and 
being under sniper fire, were "acceptable" to support a 
diagnosis of PTSD.  

Another requirement for service connection for PTSD is 
sufficient proof of a service stressor.  38 C.F.R. § 3.304(f) 
(1999).  The veteran served on active duty in the Marine 
Corps, and he asserts that while in Vietnam in March-April 
1971 (assigned to the 1st Radio Battalion and performing 
duties of a special radio operator) he experienced stressors 
which led to his current diagnosis of PTSD.  After the 
Board's last remand, the RO obtained unit records from the 
Marine Corps concerning the time when the veteran was in 
Vietnam, although no further attempt was made to confirm his 
individual alleged stressors.  In a statement dated in 
January 30, 1999, the veteran provided the name of a sergeant 
injured by sniper fire, who he helped to medivac to a 
hospital ship.  There has been no attempt to verify this 
individual was injured or the veteran's account.  In the 
judgment of the Board, a further attempt should be made to 
verify the veteran's claimed Vietnam stressors.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
January 30, 1999 statement and prior 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the office of the Commandant 
of the Marine Corps, and that office 
should be requested to research and 
attempt to verify the veteran's alleged 
Vietnam stressors.  The Marine Corps 
should be asked to clearly indicate 
whether there is information showing the 
veteran's personal involvement in the 
claimed stressor episodes.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


